DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR1-2020-0042181, filed on 4/7/2020.


Status of Claims

This office action is in response to the amendment filed on 4/14/2022.
Claims 1-3 and 6-9 have been amended.
Claim 5 has been cancelled.
Claims 1-4 and 6-9 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a device (claim 1), method (claim 8), and non-transitory computer readable medium (claim 9). Thus the claims fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claims are directed to certain methods of organizing human activity. Particularly,  the claims recite a manner of coordinating a discount on parking in a parking lot with making a purchase at a content provider. Such activity is considered commercial interactions in the form of contracts and advertising, marketing or sales activities or behaviors (i.e. discount parking in exchange for purchase of product from provider.)
More specifically, when considered both individually and as an ordered combination, the following limitations are considered as merely descriptive of abstract concepts:
a discount code providing operation of, in response to a provider request from the content provider, generating and storing a discount code for a discount on a parking fee, wherein the discount code is stored in relation to a parking lot identifier, and providing the generated discount code to the provider; and a discount offering operation of, in response to a discount request including the discount code from the content user, determining whether the discount code for the content user is valid and when the discount code is valid, applying a predetermined discount on a parking fee of a vehicle of the content user, wherein the discount offering operation includes: receiving the discount request including the discount code and user information from the content user that has captured the discount code; searching for the received discount code, and obtaining the related parking lot identifier and a validity term of the discount code; analyzing the received user information to determine a vehicle number of the vehicle of the content user and a parking lot where the vehicle is parked; and applying the predetermined discount on the parking fee of the vehicle of the content user in the parking lot when: a parking lot corresponding to the parking lot identifier obtained for the received discount code is matched with the parking lot determined by analyzing the received user information, and the discount request is received within the validity term (claim 1);
managing parking information of one or more vehicles that use a first parking lot; receiving, from the provider, a provider request including product information relating to the content, a parking lot identifier of the first parking lot, and a validity term of a discount on a parking fee; generating a discount code using the product information and the validity term, and storing the discount code in relation to the parking lot identifier of the first parking lot; transmitting the generated discount code to the provider to enable the content provider to display the generated discount code in connection with providing the content; receiving a discount request including the discount code and user information from the content user that has captured the discount code; searching for the received discount code,  and obtaining the related parking lot identifier and the validity term; analyzing the received user information to determine a vehicle number of a vehicle of the content user and the first parking lot where the vehicle is parked; and applying a predetermined discount on a parking fee of the vehicle of the content user in the first parking lot when: a parking lot corresponding to the parking lot identifier obtained by searching for the received discount code is matched with the first parking lot determined by analyzing the user information and the discount request is received within the validity term (claim 8);
managing parking information of one or more vehicles that use a first parking lot; receiving, from a content provider that provides content for a predetermined time period, a provider request including product information relating to the content, a parking lot identifier of the first parking lot, and a validity term of a discount on a parking fee; generating a discount code using the product information and the validity term, and storing the discount code in relation to the parking lot identifier of the first parking lot; transmitting the generated discount code to the content provider to enable the content provider to display the generated discount code in connection with providing the content; receiving a discount request including the discount code and user information from a content user; searching for the received discount code, and obtaining the related parking lot identifier and the validity term; analyzing the received user information to determine a vehicle number of a vehicle of the content user and the first parking lot where the vehicle is parked; and applying a predetermined discount on a parking fee of the vehicle of the content user in the first parking lot when: a parking lot corresponding to the parking lot identifier obtained by searching for the received discount code is matched with the first parking lot determined by analyzing the received user information, and the discount request is received within the validity term (claim 9)
The following dependent claim limitations, when considered individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
wherein the discount code providing operation includes: receiving, from the content provider, the provider request including product information relating to the content, the parking lot identifier, and the validity term of the discount code; generating the discount code using the product information and the validity term; and transmitting the generated discount code to the content provider to enable the content provider to display the generated discount code in connection with providing the content (claim 2); wherein the provider request further includes an identifier of a display, wherein the discount code is to be displayed on the display, and wherein generating the discount code includes generating the discount code further based on the identifier of the display (claim 3); wherein generating the discount code includes: applying a hash function with the product information and the validity term as variables to calculate a hash value; and based on the hash value, applying a predetermined discount code transformation function to generate the discount code (claim 4); when the discount offering operation includes: receiving the discount request including the discount code and user information from the content user that has captured the discount code; analyzing the received discount code to determine a parking lot identifier and a validity term of the discount code; analyzing the received user information to determine a vehicle number of the vehicle of the content user and a parking lot where the vehicle is parked; and applying a predetermined discount on a parking fee of the vehicle of the content user in the parking lot when a parking lot corresponding to the parking lot identifier determined by analyzing the received discount code is matched with the parking lot determined by analyzing the received user information and receiving the discount request is within the determined validity term (claim 5); and wherein the discount request is transmitted from the content user that has captured the discount code (claim 6) store user information including at least one of an identifier (ID) of the content user, a vehicle model of the vehicle of the content user, a vehicle number of the vehicle, and parking lot management information including entry and/or exit information of the vehicle that uses the parking lot (claim 7)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a parking lot management device comprising one or more processors and one or more memories that store instructions executable by the processor, a provider device, a mobile device, a database (claim 1), a display device (claim 3), QR code or bar code (claim 6), computing device, provider device, mobile device (claim 8) and a non-transitory computer readable storage medium that stores a parking lot management program which includes one or more instructions executable by a computing device (claim 9).  The parking lot management device comprising one or more processors and one or more memories that store instructions executable by the processor/computing device, provider device, mobile device, display device, and non-transitory computer readable storage medium that stores a parking lot management program which includes one or more instructions executable by a computing device, and database are recited at a high level of generality and amount to using generic computing devices as a tool to implement the abstract idea (providing storing, transmitting receiving, processing data, and displaying) (See MPEP 2106.05 (f)). Further the use of a QR code or barcode as the discount code is considered insignificant extra solution activity as it is well-known at the time of the invention and is tangentially related to the invention (see MPEP 2106.05(g)). As a result, when considered both individually and as an ordered combination, the additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as with regard to practical application, the additional elements merely act as a tool to implement the abstract idea on generic computing devices and provide insignificant extra solution activity (See MPEP 2106.05 A and subsequently 2106.05(f) and 2106.05(g).) Further as noted above, the discount code being a QR code was well-understood, routine, and conventional at the time of the invention. (See http://www.cnn.com/2011/TECH/mobile/03/28/qr.codes.marketing/index.html#:~:text=According%20to%20a%20February%20survey,advertisement%20with%20a%20QR%20code. – popular to use QR codes for marketing and to get a coupon or discount – 2011; https://www.marketingdive.com/news/qr-code-coupon-redemption-to-exceed-53b-by-2022-study-says/514046/ - QR code coupons redeemed with mobile devices will quadruple to 5.3 billion by 2022 – 2018; ) As a result the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US 2017/0213262) in view of Rangarjan et al (US 2014/0180774)

As per claim 1:

Kelley teaches A parking lot management device that communicates with a provider device of a content provider that provides content for a predetermined time period and with a mobile device of a content user, the parking lot management device comprising: one or more processors; and one or more memories that store one or more instructions executable by the one or more processors, wherein when executed by the one or more processors, the one or more instructions cause the one or more processors to perform operations including (paragraph [0038], [0056]-[0058]): a discount code providing operation of, in response to a provider request from the provider device of the content provider (paragraph [0061] First, a merchant uses a computing device 208 connected to the internet to set up a merchant account with the control computer 207 system that interfaces with the parking meters 200 to be validated. The merchant provides their basic information such as store name, address, closest meter locations, etc.) Fig 6; element 308; paragraph [0064] The parameters include: expiration date of the validation offer 308) generating and storing a discount code for a discount on a parking fee, {…} and providing the generated discount code to the provider device (paragraph [0061] The merchant provides their basic information such as store name, address, closest meter locations, etc.) [0066] Once the merchant finishes entering their alterable parameters in interface 300, they choose the option to “create merchant validation offer” 318. [0067] The merchant has the option to generate a single QR code coupon 302 as shown in FIG. 7, which the parkers can scan using the parking system mobile application executing on the parker's own mobile computing device.; [0068] The QR codes can contain individual unique embedded codes which are generated by the central control computer and known only to the control system and, via the network, the smart parking meters. [0072] The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid.) and a discount offering operation of, in response to a discount request including the discount code from the mobile device (paragraph [0071] The merchant presents the parker with the merchant's QR validation code 406 and the parker selects the “validate parking” function with their mobile parking application on their computing device. The computing device scans or takes a picture of the QR code 408 which relays the encoded information to the central control computer), determining whether the discount code for the mobile device is valid and when the discount code is valid (paragraph [0072] The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid. The central computer credits the parker's account 410 for the dollar amount of the validation corresponding to the “each scan pays for” setting of FIG. 6 and deducts that same amount from the merchant's validation balance 412. The customer is provided with a confirmation that the validation has been applied.), applying a predetermined discount on a parking fee of a vehicle of the content user (paragraph [0072] The central computer credits the parker's account 410 for the dollar amount of the validation corresponding to the “each scan pays for” setting of FIG. 6 and deducts that same amount from the merchant's validation balance 412. The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid.) wherein the discount offering operation includes: receiving the discount request including the discount code and user information from the mobile device that has captured the discount code (paragraph [0071] he merchant presents the parker with the merchant's QR validation code 406 and the parker selects the “validate parking” function with their mobile parking application on their computing device. The computing device scans or takes a picture of the QR code 408 which relays the encoded information to the central control computer. [0087] In yet another embodiment, the customer can provide the merchant with the identity of the particular parking space to be discounted at the time of purchase in the merchant's store. This can be done in several ways. In one embodiment, the customer's data from their payment means (e.g. credit card) is matched up against vehicle registration data of all vehicles parked at the smart parking meters in a certain radius via the central control computer. The central control computer will know the identity of any registered owner of a vehicle if that registration is in a registration database. The database can be based upon governmental records and/or parking users with a parking account established with the parking management company and/or municipality. In this embodiment, the credit card data known to the POS is transmitted to the central control computer along with the credit time/value data and the central control computer locates the vehicle as described above, and then credits the validation amount.) analyzing the received user information to determine a vehicle number of a vehicle of the content user and the parking lot where the vehicle is parked (paragraph [0087] In yet another embodiment, the customer can provide the merchant with the identity of the particular parking space to be discounted at the time of purchase in the merchant's store. This can be done in several ways. In one embodiment, the customer's data from their payment means (e.g. credit card) is matched up against vehicle registration data of all vehicles parked at the smart parking meters in a certain radius via the central control computer. The central control computer will know the identity of any registered owner of a vehicle if that registration is in a registration database. The database can be based upon governmental records and/or parking users with a parking account established with the parking management company and/or municipality. In this embodiment, the credit card data known to the POS is transmitted to the central control computer along with the credit time/value data and the central control computer locates the vehicle as described above, and then credits the validation amount.) applying the predetermined discount on the parking fee of the vehicle of the content user in the parking lot when: a parking lot corresponding to the parking lot identifier {…} is matched with the parking lot determined by analyzing the received user information and the discount request is received within the validity term (paragraph [0072] The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid. [0087] In yet another embodiment, the customer can provide the merchant with the identity of the particular parking space to be discounted at the time of purchase in the merchant's store. This can be done in several ways. In one embodiment, the customer's data from their payment means (e.g. credit card) is matched up against vehicle registration data of all vehicles parked at the smart parking meters in a certain radius via the central control computer. The central control computer will know the identity of any registered owner of a vehicle if that registration is in a registration database. The database can be based upon governmental records and/or parking users with a parking account established with the parking management company and/or municipality. In this embodiment, the credit card data known to the POS is transmitted to the central control computer along with the credit time/value data and the central control computer locates the vehicle as described above, and then credits the validation amount.)
The Kelley does not expressly teach storing a code in a database in relation to a parking lot identifier and searching the database using the code to determine the parking lot identifier and validity.
Rangarajan teaches wherein the {…} code is stored in a database in relation to a parking lot identifier (paragraph [0015] For example, a user may specify an authentication code at the user device to receive parking transaction details associated with the authentication code, such as the parking space identifier and time of expiry. [0059] According to the example shown in FIG. 3A, the parking transaction server 340 may store the parking information in the database tables associated with a database 300, as indicated in FIG. 3B. For example, the parking space identifier field in both the "parking" table and the "authentication code" table may receive a value of "322" associated with the parking space in which the vehicle 310 is parked; the parking state field may receive a value of "Occupied-Unpaid" and may later be updated to reflect "Occupied-Paid" as will be described in greater detail below; the parking time expiry field may receive a value of "00:30:00," which was the parking duration specified by the user; and the authorization code may receive a value of "PID322X1C," which may be the unique authentication code generated by the parking transaction server 340. [0080] The transaction may be approved if the authentication code is valid and the parking time expiry associated with the authentication code is not zero, or the transaction may be denied if either of these criteria are not met (e.g., invalid authentication code or zero time remaining in parking time expiry). The parking transaction server 570 may further update the parking transaction database tables (e.g., as shown in FIG. 3B) such that the new parking space identifier (e.g., "534") is associated with the authentication code (e.g., "PID322X1C"). The {…} indicate a modification to the claim language to show what is expressly taught by Rangarajan. Limitations regarding the code being a discount code are taught above by Kelley.) searching the database for the received {…} code, and obtaining the related parking lot identifier and a validity term {…} from the database (paragraph [0078] As shown in FIG. 5, a user may enter authentication code "PID322X1C." The user may subsequently select a submit option to transmit the authentication code to the parking transaction server 570, where a parking time expiry value of "00:10:00" may be accessed and transmitted to the parking transaction terminal 550. Such a time may reflect the amount of parking time associated with authentication code "PID322X1C" that is remaining for parking. The last parking space identifier associated with the authentication code (e.g., parking space identifier "522") may also be transmitted to the parking transaction terminal 550. The {…} indicate a modification to the claim language to show what is expressly taught by Rangarajan. Limitations regarding the code being a discount code and the validity period being in regard to the discount are taught above by Kelley.) {a parking lot identifier} obtained by searching the database for the received {…} code  (paragraph [0078] As shown in FIG. 5, a user may enter authentication code "PID322X1C." The user may subsequently select a submit option to transmit the authentication code to the parking transaction server 570, where a parking time expiry value of "00:10:00" may be accessed and transmitted to the parking transaction terminal 550. Such a time may reflect the amount of parking time associated with authentication code "PID322X1C" that is remaining for parking. The last parking space identifier associated with the authentication code (e.g., parking space identifier "522") may also be transmitted to the parking transaction terminal 550. The {…} indicate a modification to the claim language to show what is expressly taught by Rangarajan. Limitations regarding the code being a discount code are taught above by Kelley.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the database structure of Rangarajan with the discount code and validity periods of Kelley in order to complete parking transactions (paragraph [0002]). Further, using the discount code and validity period in the database structure of Rangarajan is a simple substitution of one known element for another (i.e. authentication code for discount code, parking validity time for discount parking validity time) to produce predictable results. 

Kelley and Rangarajan teach the limitations of claim 1. As per claim 6:

Kelley further teaches wherein the discount code is a quick response (QR) code or a bar code, and wherein the discount request is transmitted from the mobile device that has captured the discount code (paragraph [0071] he merchant presents the parker with the merchant's QR validation code 406 and the parker selects the “validate parking” function with their mobile parking application on their computing device. The computing device scans or takes a picture of the QR code 408 which relays the encoded information to the central control computer. [0072] The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid. The central computer credits the parker's account 410 for the dollar amount of the validation corresponding to the “each scan pays for” setting of FIG. 6 and deducts that same amount from the merchant's validation balance 412. The customer is provided with a confirmation that the validation has been applied.)

Kelley and Rangarajan teach the limitations of claim 1. As per claim 7:

Kelley further teaches wherein the one or more memories store user information including at least one of an identifier (ID) of the content user, a vehicle model of the vehicle of the content user, a vehicle number of the vehicle, and parking lot management information including entry and/or exit information of the vehicle that uses the parking lot (paragraph [0087] In yet another embodiment, the customer can provide the merchant with the identity of the particular parking space to be discounted at the time of purchase in the merchant's store. This can be done in several ways. In one embodiment, the customer's data from their payment means (e.g. credit card) is matched up against vehicle registration data of all vehicles parked at the smart parking meters in a certain radius via the central control computer. The central control computer will know the identity of any registered owner of a vehicle if that registration is in a registration database. [0003] Intelligent parking meters such as those disclosed in U.S. Pat. Pub. Nos. 2014/0214499 A1 and 2014/0214500 A1 (which are both incorporated herein by reference in their entirety) provide for parking meters and parking lot monitoring systems that can sense the presence of a vehicle in (or entering/exiting) a parking space or lot, determine the identity of the vehicle, permit the parking user to pay for parking, issue parking violation notices, and other intelligent functions. [0042] The same or similar smart parking meter 100 can also be configured as a kiosk and placed adjacent to a parking lot or ramp to monitor entry and exit events at a lot or ramp as explained in U.S. Pat. Pub. No. 2014/0214500 A1. [0051] The same or similar smart parking meter 200 can also be configured as a kiosk 202 and placed adjacent a parking lot or ramp. The kiosk 202 is coupled to gates 204 and/or license plate reading (LPR) cameras 206 to monitor parking events at a lot, ramp or garage and control the flow of vehicles into and out of the parking facility. [0078]-[0080] For example, referring to the report 600 shown in FIG. 11 for the merchant “Chrome” for the “Broad Street” meter group, the data can include metrics for date 602, the total number of parking events for the meter group on the date 604, the average parking time per event 606, the number of parkers that are using the merchant's validation codes 608, the percentage of validations compared to total parking events 610, and the merchant's total expense of the validations on that date 612.33)


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US 2017/0213262) in view of Rangarjan et al (US 2014/0180774) in view of Ou (US 2016/0065649)

Kelley and Rangarajan teach the limitations of claim 1. As per claim 2:

Kelley further teaches wherein the discount code providing operation includes: receiving, from the provider device, the provider request (paragraph [0061] First, a merchant uses a computing device 208 connected to the internet to set up a merchant account with the control computer 207 system that interfaces with the parking meters 200 to be validated.) including {…} the parking lot identifier (paragraph [0061] The merchant provides their basic information such as store name, address, closest meter locations, etc.)., and the validity term of the discount code (Fig 6; element 308; paragraph [0064] The parameters include: expiration date of the validation offer 308,); generating the discount code using {…} the validity term the validity term (paragraph [0066] Once the merchant finishes entering their alterable parameters in interface 300, they choose the option to “create merchant validation offer” 318. [0067] The merchant has the option to generate a single QR code coupon 302 as shown in FIG. 7, which the parkers can scan using the parking system mobile application executing on the parker's own mobile computing device.; [0068] The QR codes can contain individual unique embedded codes which are generated by the central control computer and known only to the control system and, via the network, the smart parking meters. [0072] The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid. The {…} indicate a modification to the claim language to show what is expressly taught by Kelley. Limitations regarding receiving product information and generating the discount code using the product information will be addressed below.); and transmitting the generated discount code to the provider device to enable the content provider to display the generated discount code in connection with providing the content (paragraph [0070] The parker first parks in a parking spot that is associated with the smart meter/lot system 400. Then the user pays for a parking time or period with the mobile app on their mobile computing device 402. The customer now goes shopping. [0071] The shopping includes making a qualifying purchase from a merchant that has a merchant validation account with the parking management company 404. The merchant presents the parker with the merchant's QR validation code 406 and the parker selects the “validate parking” function with their mobile parking application on their computing device. [0072])
Kelley does not expressly teach receiving product information and using the product information to create a discount code.
Ou teaches {receiving} product information relating to the content (paragraph [0047] For example, a program can be implemented on a server, which receives product discounting and promotional page information for various products, to generate the two-dimensional code information that links to product discounting and promotional pages based on discount and promotional information of the presented product.) {generating the discount code using} the product information (paragraph [0047] For example, a program can be implemented on a server, which receives product discounting and promotional page information for various products, to generate the two-dimensional code information that links to product discounting and promotional pages based on discount and promotional information of the presented product.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include product information as taught by Ou in order to provide information that reduces wasted resources and long information updating (paragraph [0005]). Further, generating codes based on product information is the use of a known technique used to improve similar devices/methods in the same way.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US 2017/0213262) in view of Rangarjan et al (US 2014/0180774) in view of Ou (US 2016/0065649) in view of Singhal (US 2012/0310715)

Kelley, Rangarajan, and Ou teach the limitations of claim 2. As per claim 3:

The combination does not include a display device identifier and a generated code based on a device identifier.
Singhal teaches wherein the provider request further includes an identifier of a display device, wherein the discount code is to be displayed on the display device, and wherein generating the discount code includes generating the discount code further based on the identifier of the display device  (paragraph [0040] The coupon bar code 22 may embed sub-codes for, a wireless device identifier 22A, product category or class 22B, the product merchant id 22C, the coupon id 22D, the coupon amount 22F, and the coupon expire date 22E, enabling the retail merchant system 16 to process the coupon 20 by the coupon bar code 22. The wireless device identifier 22A may be the telephone number that is assigned by the telephone company.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a device identifier in order to track offer redemptions. Further, the use of a device identifier for generating a discount code is the use of a known technique used to improve similar methods/devices in the same way.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US 2017/0213262) in view of Rangarjan et al (US 2014/0180774) in view of Ou (US 2016/0065649) in view of Ahmed (US 2016/0300279)

Kelley, Rangarajan, and Ou teach the limitations of claim 2. As per claim 4:

The combination does not expressly teach using a has function to create the discount code. 
Ahmed teaches wherein generating the discount code includes: applying a hash function with the product information and the validity term as variables to calculate a hash value; and based on the hash value, applying a predetermined discount code transformation function to generate the discount code (paragraph [0062] In a preferred embodiment, the discount code includes a hash code of several pieces of information. The hash code includes a hash of product type identifier, the product location, the user identification, the server identification, the queue tracking number and the time and date. In a preferred embodiment, a hash function is used in the hash code which is a cryptographic hash code or a hash table. Only the hash value is transmitted to the user and must be present to reconstruct the input data.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include has functions in order to decrease the size of the data and prevent sensitive information from being available. Further, using hash functions is the use of a known technique used to improve similar devices/methods in the same way.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US 2017/0213262) in view of Rangarjan et al (US 2014/0180774) in view of Ou (US 2016/0065649)

As per claims 8 and 9:

Kelley teaches A parking lot management method performed in a computing device that communicates with a provider device of a content provider that provides content for a predetermined time period and with a mobile device of a content user, the method comprising; A non-transitory computer readable storage medium that stores a parking lot management program, wherein the parking lot management program includes one or more instructions that, when executed by a computing device, cause the computing device to perform (paragraph [0038], [0056]-[0058]): managing parking information of one or more vehicles that use a first parking lot  (paragraphs [0037] The meters 100 include microprocessors, memory and computer code that enable the meters to monitor parking events, including determining the presence of a vehicle 105 in a parking space 104, determining the identity of the vehicle, permitting the parking user to pay for parking time, determining parking violation notices, and other intelligent functions. [0041] Each of the meters 100 can also be networked with a central or control computer for added control and functionality… as further discussed herein. [0042] The same or similar smart parking meter 100 can also be configured as a kiosk and placed adjacent to a parking lot or ramp to monitor entry and exit events at a lot or ramp. [0070] The parker first parks in a parking spot that is associated with the smart meter/lot system 400. Then the user pays for a parking time or period with the mobile app on their mobile computing device 402.) receiving, from the provider device, a provider request (paragraph [0061] First, a merchant uses a computing device 208 connected to the internet to set up a merchant account with the control computer 207 system that interfaces with the parking meters 200 to be validated.) {…} including a parking lot identifier of the first parking lot  (paragraph [0061] The merchant provides their basic information such as store name, address, closest meter locations, etc.). and a validity term of a discount on a parking fee (Fig 6; element 308; paragraph [0064] The parameters include: expiration date of the validation offer 308,); generating a discount code using {…} the validity term (paragraph [0066] Once the merchant finishes entering their alterable parameters in interface 300, they choose the option to “create merchant validation offer” 318. [0067] The merchant has the option to generate a single QR code coupon 302 as shown in FIG. 7, which the parkers can scan using the parking system mobile application executing on the parker's own mobile computing device.; [0068] The QR codes can contain individual unique embedded codes which are generated by the central control computer and known only to the control system and, via the network, the smart parking meters. [0072] The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid. The {…} indicate a modification to the claim language to show what is expressly taught by Kelley. Limitations regarding receiving product information and generating the discount code using the product information will be addressed below.) transmitting the generated discount code to the provider device to enable the content provider to display the generated discount code in connection with providing the content  (paragraph [0070] The parker first parks in a parking spot that is associated with the smart meter/lot system 400. Then the user pays for a parking time or period with the mobile app on their mobile computing device 402. The customer now goes shopping. [0071] The shopping includes making a qualifying purchase from a merchant that has a merchant validation account with the parking management company 404. The merchant presents the parker with the merchant's QR validation code 406 and the parker selects the “validate parking” function with their mobile parking application on their computing device. [0072] ) receiving a discount request including the discount code  and user information from the mobile device that has captured the discount code (paragraph [0071] he merchant presents the parker with the merchant's QR validation code 406 and the parker selects the “validate parking” function with their mobile parking application on their computing device. The computing device scans or takes a picture of the QR code 408 which relays the encoded information to the central control computer. [0087] In yet another embodiment, the customer can provide the merchant with the identity of the particular parking space to be discounted at the time of purchase in the merchant's store. This can be done in several ways. In one embodiment, the customer's data from their payment means (e.g. credit card) is matched up against vehicle registration data of all vehicles parked at the smart parking meters in a certain radius via the central control computer. The central control computer will know the identity of any registered owner of a vehicle if that registration is in a registration database. The database can be based upon governmental records and/or parking users with a parking account established with the parking management company and/or municipality. In this embodiment, the credit card data known to the POS is transmitted to the central control computer along with the credit time/value data and the central control computer locates the vehicle as described above, and then credits the validation amount.) analyzing the received user information to determine a vehicle number of a vehicle of the content user and the first parking lot where the vehicle is parked (paragraph [0087] In one embodiment, the customer's data from their payment means (e.g. credit card) is matched up against vehicle registration data of all vehicles parked at the smart parking meters in a certain radius via the central control computer. The central control computer will know the identity of any registered owner of a vehicle if that registration is in a registration database. The database can be based upon governmental records and/or parking users with a parking account established with the parking management company and/or municipality.); and applying the predetermined discount on the parking fee of the vehicle of the content user in the parking lot when: a parking lot corresponding to the parking lot identifier {…} is matched with the parking lot determined by analyzing the received user information and the discount request is received within the validity term (paragraph [0072] The central control computer validates the scanned merchant QR code. This includes ensuring that the QR code is still valid. [0087] In yet another embodiment, the customer can provide the merchant with the identity of the particular parking space to be discounted at the time of purchase in the merchant's store. This can be done in several ways. In one embodiment, the customer's data from their payment means (e.g. credit card) is matched up against vehicle registration data of all vehicles parked at the smart parking meters in a certain radius via the central control computer. The central control computer will know the identity of any registered owner of a vehicle if that registration is in a registration database. The database can be based upon governmental records and/or parking users with a parking account established with the parking management company and/or municipality. In this embodiment, the credit card data known to the POS is transmitted to the central control computer along with the credit time/value data and the central control computer locates the vehicle as described above, and then credits the validation amount.)
Kelley does not expressly teach the user providing user information and parking lot identifier.
The combination does not expressly teach receiving product information and using the product information to create a discount code.
Ou teaches {receiving} product information relating to the content (paragraph [0047] For example, a program can be implemented on a server, which receives product discounting and promotional page information for various products, to generate the two-dimensional code information that links to product discounting and promotional pages based on discount and promotional information of the presented product.) {generating the discount code using} the product information (paragraph [0047] For example, a program can be implemented on a server, which receives product discounting and promotional page information for various products, to generate the two-dimensional code information that links to product discounting and promotional pages based on discount and promotional information of the presented product.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include product information as taught by Ou in order to provide information that reduces wasted resources and long information updating (paragraph [0005]). Further, generating codes based on product information is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach storing a code in a database in relation to a parking lot identifier and searching the database using the code to determine the parking lot identifier and validity.
Rangarajan teaches and storing {…} code is stored in a database in relation to the parking lot identifier of the first parking lot (paragraph [0015] For example, a user may specify an authentication code at the user device to receive parking transaction details associated with the authentication code, such as the parking space identifier and time of expiry. [0059] According to the example shown in FIG. 3A, the parking transaction server 340 may store the parking information in the database tables associated with a database 300, as indicated in FIG. 3B. For example, the parking space identifier field in both the "parking" table and the "authentication code" table may receive a value of "322" associated with the parking space in which the vehicle 310 is parked; the parking state field may receive a value of "Occupied-Unpaid" and may later be updated to reflect "Occupied-Paid" as will be described in greater detail below; the parking time expiry field may receive a value of "00:30:00," which was the parking duration specified by the user; and the authorization code may receive a value of "PID322X1C," which may be the unique authentication code generated by the parking transaction server 340. [0080] The transaction may be approved if the authentication code is valid and the parking time expiry associated with the authentication code is not zero, or the transaction may be denied if either of these criteria are not met (e.g., invalid authentication code or zero time remaining in parking time expiry). The parking transaction server 570 may further update the parking transaction database tables (e.g., as shown in FIG. 3B) such that the new parking space identifier (e.g., "534") is associated with the authentication code (e.g., "PID322X1C"). The {…} indicate a modification to the claim language to show what is expressly taught by Rangarajan. Limitations regarding the code being a discount code are taught above by Kelley.) searching the database for the received {…} code, and obtaining the related parking lot identifier and the validity term {…} from the database (paragraph [0078] As shown in FIG. 5, a user may enter authentication code "PID322X1C." The user may subsequently select a submit option to transmit the authentication code to the parking transaction server 570, where a parking time expiry value of "00:10:00" may be accessed and transmitted to the parking transaction terminal 550. Such a time may reflect the amount of parking time associated with authentication code "PID322X1C" that is remaining for parking. The last parking space identifier associated with the authentication code (e.g., parking space identifier "522") may also be transmitted to the parking transaction terminal 550. The {…} indicate a modification to the claim language to show what is expressly taught by Rangarajan. Limitations regarding the code being a discount code and the validity period being in regard to the discount are taught above by Kelley.) {a parking lot identifier} obtained by searching the database for the received {…} code  (paragraph [0078] As shown in FIG. 5, a user may enter authentication code "PID322X1C." The user may subsequently select a submit option to transmit the authentication code to the parking transaction server 570, where a parking time expiry value of "00:10:00" may be accessed and transmitted to the parking transaction terminal 550. Such a time may reflect the amount of parking time associated with authentication code "PID322X1C" that is remaining for parking. The last parking space identifier associated with the authentication code (e.g., parking space identifier "522") may also be transmitted to the parking transaction terminal 550. The {…} indicate a modification to the claim language to show what is expressly taught by Rangarajan. Limitations regarding the code being a discount code are taught above by Kelley.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the database structure of Rangarajan with the discount code and validity periods of Kelley in order to complete parking transactions (paragraph [0002]). Further, using the discount code and validity period in the database structure of Rangarajan is a simple substitution of one known element for another (i.e. authentication code for discount code, parking validity time for discount parking validity time) to produce predictable results. 

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. With regard to example 39 the examiner finds no similarities. Example 39 is directed to using a neural network for facial detection. The present claims are a method of providing a discount on parking fees commensurate with the user purchasing an item from a merchant. As noted above, such concept is considered as certain methods of organizing human activities in the form of contracts, advertising, marketing or sales activities and behaviors. The broad inclusion of a generic database used to store and retrieve data is considered an additional element and is not part of the abstract idea. As such the claims are directed to abstract concepts.
With regard to practical application the examiner respectfully disagrees. The examiner finds no such improvement to technology or a technical field nor is the implementation considered a technical solution to a technical problem. The claims merely use generic computing devices to send and receive data. None of the underlying computing devices or technology itself is improved in any way. Further, with regard to the database the examiner finds no such improvement to databases or any technology associated with databases. The invention provides a generic database that at best can be interpreted as a relational database. Applicant has not improved search merely my linking the field of parking lot identifier to discount code. The database still acts in the same manner  as any other relational database and applicant has merely chosen to link those particular fields. This changes nothing what so ever with regard to how the database performs its tasks of storage and retrieval of information. As a result such rejections have been maintained.
Applicant’s arguments with regard to rejections under 35 USC 102/103 are moot in light of new ground of rejection which have been necessitated by amendment.

Conclusion

The following prior art is considered relevant but not presently relied upon:
Scuh US 2015/0294373 – subsidizing parking fees for shoppers who make purchases at stores including diners, movie theatres, clothing stores, etc. [0028], [0034], [0046], [0052]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688